NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 5, 2022 *
                                Decided January 12, 2022

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 20-2864

DANA L. DANDRIDGE,                              Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                        No. 18-2039

DENIS R. MCDONOUGH, Secretary of   Eric I. Long,
Veterans Affairs,                  Magistrate Judge.
      Defendant-Appellee.
                               ORDER

        Dana Dandridge lost at summary judgment on her claim that her employer, the
Department of Veterans Affairs, fired her because of her race, retaliated against her for
complaining about discrimination, and created a hostile work environment. Thirty days
after judgment, Dandridge unsuccessfully moved for relief from judgment. We have



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2864                                                                           Page 2

limited this appeal to a review of the latter ruling. Because Dandridge fails to identify
any abuse of discretion in the denial of relief from judgment, we affirm.

        After Dandridge sued, the VA moved for summary judgment. It presented the
facts (supported with evidence) that, it argued, showed that it treated her lawfully and
fired her because of her poor job performance. The court notified Dandridge of her
obligation to identify evidence that put facts in genuine dispute. Dandridge’s three-
page response did not address the VA’s evidence or otherwise comply with the rules
requiring her to identify the facts in dispute. See C.D. ILL. R. 7.1(D). She merely supplied
a letter from a supportive colleague and asked the court to allow her to present
unspecified evidence at trial. Because Dandridge did not properly dispute the facts that
the VA furnished, the district court (through a magistrate judge presiding by consent)
considered them undisputed and entered summary judgment for the VA.

       Dandridge did not appeal within 60 days. See FED. R. APP. P. 4(a)(1)(B)(iii).
Instead, 30 days after judgment, she asked the court to “allow for [her] to have [her]
documentation properly prepared.” She said that she had been unable to prepare her
evidence because of “economic hardship[] and the inability to hire counsel.” She filed
three letters (including the one that she had previously furnished) from colleagues who
supported her case, but she did not substantiate her assertions about hardship or
counsel. Because Dandridge filed her motion beyond the 28 days allowed for a motion
under Rule 59 of the Federal Rules of Civil Procedure, the court considered it under
Rule 60(b). And, reasoning that Dandridge failed to show any ground for relief under
that rule, it denied the motion. Dandridge appealed within 60 days of that decision.

        Before addressing the appeal, we comment on two aspects of our limited review.
First, we previously ruled in this appeal that we will review only the order denying
relief from judgment: Dandridge appealed more than 60 days after the entry of
judgment, and her intervening Rule 60(b) motion did not toll the time to appeal that
ruling. See FED. R. APP. P. 4(a)(1)(B)(iii), 4(a)(4)(A)(vi). Second, Dandridge’s appellate
brief ignores the reasons that the district court denied her Rule 60(b) motion. We could
dismiss the appeal on this basis. See FED. R. APP. P. 28. Nonetheless, we briefly explain
why the denial of relief from judgment was not an abuse of discretion. See Jones v.
Ramos, 12 F.4th 745, 749 (7th Cir. 2021).

       Dandridge’s appellate brief consists of documents that she believes support her
case, but this submission is not a reason to disturb the district court’s denial of her post-
judgment motion. One problem is that most of these documents were never submitted
No. 20-2864                                                                             Page 3

to the district court. For that reason alone we may not consider them now. See FED. R.
APP. P. 10(a). But Dandridge faces another obstacle. She does not state that she lacked
access to any of these documents (including the three letters of support that she
submitted with her post-judgment motion) when she initially opposed the VA’s motion
for summary judgment. Therefore, the district court reasonably declined to consider
them as “newly discovered evidence.” FED. R. CIV. P. 60(b)(2); see Gleason v. Jansen,
888 F.3d 847, 853 (7th Cir. 2018).

       Furthermore, Dandridge’s arguments about her hardship and inability to obtain
counsel do not show that the district court’s decision was an abuse of discretion. Pro se
litigants must follow procedural rules, such as properly disputing facts at summary
judgment. See Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008). The district
court notified her of her obligation to follow those rules, and Dandridge did not
substantiate how “hardship” prevented her from disputing those facts. Nor did she
purport to identify any error with the district court’s denial of her earlier motion to
recruit counsel. Therefore, she gave the district court no basis to find that a “mistake,”
FED R. CIV. P. 60(b)(1), or “any other reason,” FED. R. CIV. P. 60(b)(6), justified relief from
judgment.

                                                                                   AFFIRMED